Citation Nr: 1746811	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for spondylosis and degenerative disc disease C5-6 and C6-7 prior to February 15, 2017, and to a disability evaluation in excess of 20 percent thereafter.

2.  Entitlement to a disability evaluation in excess of 10 percent for grade 1 retrolisthesis of L1 posterior to L2 with anterior hypertrophic spondylosis, degenerative disc disease L4-5, and grade 1 anterior spondylolisthesis of L5
anterior to S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from and September 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans' Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.  

In an August 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran new VA medical examinations.  The action specified in the August 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's cervical spine disability was characterized by pain and limitation of motion.  Prior to February 2017, there was no evidence of forward flexion of the cervical spine less than 30 degrees, combined range of motion of the cervical spine less than 170 degrees, muscle spasms or guarding severe enough to cause an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.  After February 2017, there was no evidence of forward flexion of the cervical spine limited to 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes of intervertebral disc syndrome.  

2.  During the entire period on appeal, the Veteran's lumbar spine disability was characterized by pain and limitation of motion, but forward flexion of the thoracolumbar spine was not less than 60 degrees, combined range of motion of the thoracolumbar spine was not less than 120 degrees, and there was not muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour or incapacitating episodes of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for spondylosis and degenerative disc disease C5-6 and C6-7 prior to February 15, 2017, and to a disability evaluation in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for grade 1 retrolisthesis of L1 posterior to L2 with anterior hypertrophic spondylosis, degenerative disc disease L4-5, and grade 1 anterior spondylolisthesis of L5 anterior to S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran's lumbar and cervical spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2016).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2016).

The Veteran submitted his claim for increased evaluations for his cervical and lumbar spine disabilities in February 2011.

Private medical records from Baldwin Bone and Joint, P.C. document a history of low back and neck pain.  A July 2010 treatment note shows active range of motion of the lumbar spine, with standing flexion to 65 degrees, standing extension to 20 degrees, standing right bend to 20 degrees, and standing left bend to 20 degrees with pain.

In June 2011, the Veteran was afforded a VA examination of his cervical and lumbar spine.  At that time, he was observed to have a normal posture and gait.  He had diminished deep tendon reflexes in the lower extremities.  The Veteran's muscle strength was normal, with no muscle atrophy or loss of muscle tone noted.  Sensation was intact to pinprick and light touch.  Active range of motion of the cervical spine after 3 repetitions showed forward flexion from 0-45 degrees, extension from  0-45 degrees, right and left lateral flexion from 0-25 degrees, and right and left lateral rotation from 0-40 degrees.  The Veteran's range of motion was limited by reported pain and stiffness.  His cervical spine was bilaterally symmetric without deformity.  The Veteran's active range of motion of the thoracolumbar spine after three repetitions showed forward flexion from 0-80 degrees, extension from 0-20 degrees, right and left lateral flexion from 0-20 degrees, and right and left lateral rotation from 0-25 degrees.  Range of motion was limited by reported pain and stiffness.  No developmental abnormality was noted.  The examiner stated that loss of function due to flare-ups could not be determined without resorting to speculation.  

The Veteran testified at his April 2016 personal hearing that prolonged standing or sitting, as well as bending, increase his low back pain.  He also reported neck pain when he is sitting at his desk reading or writing.  

In February 2017, the Veteran was afforded a new VA examination of his cervical and lumbar spine disabilities.  The Veteran reported flare-ups of chronic neck pain with range of motion.  Range of motion testing of the cervical spine documented forward flexion 0 to 25 degrees, extension from 0 to 25 degrees, right lateral flexion from 0 to 35 degrees, left lateral flexion from 0 to 25 degrees, right lateral rotation from 0 to 70 degrees, and left lateral rotation 0 to 60 degrees.  Pain was observed with motion and caused functional loss.  There was evidence of pain with weight bearing.  There was no additional loss of motion following three repetitions.  The examiner noted that the Veteran was being examined during a flare-up of his condition.  The Veteran had guarding of the cervical spine, not resulting in abnormal gait or abnormal spinal contour.  The Veteran had full muscle strength in the bilateral upper extremities and deep tendon reflexes and sensation were intact.  There was no ankylosis or intervertebral disc syndrome of the cervical spine.  The examiner noted that the Veteran's limitation of motion of the cervical spine would affect activities such as driving or operating machinery.  

The Veteran also reported flare-ups of his lumbar spine disability, with limitation of motion and lifting/weight-bearing.  Range of motion testing documented forward flexion from 0 to 90 degrees, extension from 0 to 20 degrees, right lateral rotation from 0 to 30 degrees, left lateral flexion from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, and left lateral rotation from 0 to 30 degrees.  Pain was observed with range of motion and contributed to functional loss.  There was pain with weight bearing.  There was no additional limitation of motion following repetitive testing.  The examiner noted that the Veteran was examined during a flare-up.  The Veteran had muscle spasm and guarding, not resulting in abnormal gait or abnormal spinal contour.  He had normal muscle strength in the bilateral lower extremities, deep tendon reflexes were intact, and sensation was normal.  Straight leg raising test was negative.  There was no ankylosis or intervertebral disc syndrome of the thoracolumbar spine.  The examiner explained that the functional impact of the Veteran's condition is limitation with range of motion (such as bending, twisting, etc.) and lifting/weight-bearing limitations; this would impact occupational activities such as carrying heavy items, crawling, sitting for extended periods, and standing for extended periods, etc..

Based on the above evidence, entitlement to a higher disability evaluation is not warranted for any period on appeal.  During the entire period on appeal, forward flexion of the thoracolumbar spine was not less than 60 degrees, combined range of motion of the thoracolumbar spine was not less than 120 degrees, and there was not muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Prior to February 2017, there was no evidence of forward flexion of the cervical spine less than 30 degrees, combined range of motion of the cervical spine less than 170 degrees, or muscle spasms or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  After February 2017, there was no evidence of forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Accordingly, a higher disability evaluation cannot be assigned under the General Formula.

The Board has also considered whether a higher evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome, but the February 2017 VA examiner specifically found that the Veteran does not have intervertebral disc syndrome and this finding is not contradicted by any private or VA treatment records.  Additionally, even assuming the Veteran did suffer from intervertebral sic syndrome, there is no evidence that the Veteran suffered from "incapacitating episodes" as defined by VA regulations, with bed rest prescribed by a physician.  


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to a disability evaluation in excess of 10 percent for spondylosis and degenerative disc disease C5-6 and C6-7 prior to February 15, 2017, and to a disability evaluation of 20 percent thereafter is denied.

Entitlement to a disability evaluation in excess of 10 percent for grade 1 retrolisthesis of L1 posterior to L2 with anterior hypertrophic spondylosis, degenerative disc disease L4-5, and grade 1 anterior spondylolisthesis of L5
anterior to S1 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


